DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Amendments filed 09/13/2022 responsive to the Office Action filed 03/22/2022 has been entered. Claims 1 and 18 have been amended. Claims 1-3, 7-9, 18-21 and 23-34 are pending in this application.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/13/2022 has been entered. 

Response to Arguments

Applicant’s arguments, see Amendment, filed 09/13/2022 in pages 6-11, with respect to the rejections of claims 1 and 18 under 103 have been fully considered but are not persuasive.
Applicant argues that “there is no teaching or suggestion in Isaacson of expanding the films (or the coating thereon) at temperatures from about 220°C to about 450°C as claimed in claims 1 and 18. Indeed, Applicant respectfully submits that Isaacson teaches away from expansion of the substrate at temperatures from about 220°C to about 450°C, as expanding at higher temperatures may undesirably reduce the apparent density of the film.” (page 7)
These arguments are found to be unpersuasive because:
Isaacson teaches the upper limits of drawing temperature for different substrates such as polypropylene, acetal films, and polyethylene film in column 5, lines 59-71. Gore teaches a drawing temperature for PTFE film for obtaining a microstructure and in the combination this drawing temperature is used. Thus, Isaacson’s exemplary upper limits of the drawing temperature for another films have nothing to do with the combination.

Applicant argues that “Isaacson clearly refers to the openness or structure of the film (i.e., substrate), and not the coating applied (e.g. PPX) to the film (i.e., substrate)… the underlying film (i.e., substrate) is coated and porous with an open-celled structure, not that the PPX coating itself is porous (or open-celled).” (page 8), and “"open-celled" does not equate to a microstructure, particularly a microstructure of nodes and fibrils.”, “Isaacson's examples refer to metals, which upon stretching on a plastic film, would break up and would be left as a coating on at least a portion of the surface of the plastic film. Applicant respectfully submits that one of skill in the art would simply not refer to a broken film coating on the surface of a plastic film as being porous.” and “Applicant submits that Isaacson is suspiciously silent with respect to any discussion regarding pores being present in the coating on the film. Indeed, nowhere in Isaacson does he teach or suggest that the coating is porous.” (page 9)
These arguments are found to be unpersuasive because:
Firstly, Isaacson teaches a polymeric coating (the deposition of the PPX) on the film substrate (Co 5 li 8-11). Examiner submits that the PPX is not a metal, thus the Applicant’s citation regarding the metal is not relevant to the combination in the rejection.
Secondly, Applicant merely cites where Isaacson unclearly discloses about the porosity of the coating. Isaacson teaches a method for depositing a coating on a plastic film and thereafter subjecting the coated film to draw and annealing steps so as to produce a coated film that is characterized by a microporous, low density structure (Co 1 li 14-18), and further teaches that following the coating of the precursor film said film is subjected to a drawing step wherein the film is drawn or stretched, this can be done continuously in connection with coating unit, the coated film must be drawn to accomplish the objects of the invention, and the coated film is drawn to impart the open-celled structure and to reduce the apparent density of same (Co 5 li 23-31). Applicant does not provide any support or evidence that any pores cannot be formed in the coating while the pores are formed only in the film (substrate) during the coated film (the coating and the substrate) is drawn. Isaacson further teaches that the resultant film has an apparent density lower than the density of the polymeric material from which it is formed, and has the passageways to the void or pore spaces of the open-celled film structure accessible to the outside planar surface of the film (Co 6 li 31-39). That is, the pores in the film (substrate) are continued to the outside to form the passageways, in other words, it means that the coating is porous as well.
Thirdly, even if Isaacson does not explicitly mention the microstructure of nodes and fibrils, both Isaacson and Gore teach drawing at the high temperature and the combination uses Gore’s temperature, thus the PPX coating would have the ability to form the claimed structure at the high temperature. While Isaacson does not expressly teach the claimed porous structure in PPX coating, since the method of making the article of the prior art is the same as that disclosed, the combination would be expected to intrinsically have the claimed structure absent an objective contrary showing.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 7-9, 23, 25-28 and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “depositing polyparaxylylene (PPX) polymer on a side of a substrate to form a PPX polymer film at a temperature from about 220° C to about 450° C”. This failing to comply with the written description requirement since the written description discloses that the claimed temperature is not a deposition temperature but an expanding temperature (Pa [0005], [0046], etc.). Applicant’s argument regarding this temperature (Remarks, pages 6-7) also considers that it is an expanding temperature. For the purpose of examination, it has been interpreted as an expanding temperature. 
The remaining dependent claims 2, 3, 7-9, 23, 25-28 and 33 are also rejected under 112 (a) because they depend from, and thus include all the limitations of rejected claim 1.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 7-9, 18-21 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Gore (US 4,187,390) in view of Isaacson (US 3,666,517) (All of record). 

With respect to claims 1 and 7-9, Gore teaches a process for producing highly porous materials having high strengths from tetrafluoroethylene polymers (Co 1 li 26-27 and 29) comprising expanding the paste-formed of PTFE by stretching in one or more directions at a temperature from 35° C. to 327° C. (Co 2 li 11-14 and 19-20). Gore further teaches that this PTFE in a porous form has a micro-structure characterized by nodes interconnected by fibrils (Abstract and Co 2 li 56-57), and can be used to produce all kinds of shaped articles such as films, etc (Abstract).
Gore differs from the claim in that Gore further teaches that the porous structure produced by the processes of this invention is permeable and can be laminated, impregnated, and bonded with other materials to provide composite structures having novel and unique properties (Co 1 li 41-45), but is silent to a process for forming a porous polyparaxylylene article comprising: depositing polyparaxylylene (PPX) polymer on a side of a substrate to form a PPX polymer film; and co-expanding the PPX polymer film and the substrate at a temperature from about 220° C  to about 450° C in one or more direction to form a porous PPX polymer article having a microstructure of nodes interconnected by fibrils, wherein the fibrils comprise polymer chains and the polymer chains are oriented along a fibril axis, wherein the porous PPX polymer article has a porosity of at least 10%.
In the same field of endeavor, a process for forming a porous article, Isaacson teaches that the method is for depositing a coating on a plastic substrate so as to produce a coated plastic product having an open-celled, low density structure (Co 1 li 29-31), and following the coating of the film said film is subjected to a drawing step wherein the film is drawn or stretched to impart the open-celled structure and to reduce the apparent density (Co 5 li 23-25, 29-30). Isaacson further teaches that an example of one material which may be applied to plastic film substrates by vapor phase deposition is poly-para-xylylene for using the coated plastic film for insulating material which may be wrapped around electrical conduits, wires, and the like (Co 2 li 3-9), the drawing temperature varies according to the plastic film substrate (Co 5 li 54-71), and the resultant film, in a tensionless state, has an apparent density lower than the density of the polymeric material from which it is formed, preferably about 50 to 75% of the densities of the corresponding polymer material (Co 6 li 31-35), i.e., the porosity of the resultant film is about 20 to 50%.
Since Gore teaches that PTFE has desirable physical properties such as water-repellancy and electrical insulating abilities (Co 1 li 10-14) and can be laminated or bonded with other materials to provide composite structures having novel and unique properties, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Gore’s process with the teachings of Isaacson such that the one would coat Gore’s PTFE film with poly-para-xylylene by vapor phase deposition and then co-expand the coated film at Gore’s temperature for the purpose of obtaining a composite structure of insulating material which has a porosity of 25-50%. In this modification, the porous PPX film on the PTFE substrate would be formed and have a micro-structure of nodes interconnected by fibrils, the fibrils comprise polymer chains and the polymer chains are oriented along a fibril axis, since while Isaacson does not expressly teach the claimed porous structure in PPX coating, since the method of making the article of the prior art is the same as that disclosed, the combination would be expected to intrinsically have the claimed structure absent an objective contrary showing. 
Furthermore, since Gore’s expanding temperature (from 35° C. to 327° C) overlaps the claimed temperature, the one before the effective filing date of the claimed invention would consider the invention to be obvious because in the case where claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. (See MPEP 2144.05 (I)).

With respect to claim 18, Gore teaches a process for producing highly porous materials having high strengths from tetrafluoroethylene polymers (Co 1 li 26-27 and 29) comprising expanding the paste-formed of PTFE by stretching in one or more directions at a temperature from 35° C. to 327° C. (Co 2 li 11-14 and 19-20). Gore further teaches that this PTFE in a porous form has a micro-structure characterized by nodes interconnected by fibrils (Abstract and Co 2 li 56-57), and can be used to produce all kinds of shaped articles such as films, etc (Abstract).
Gore differs from the claim in that Gore further teaches that the porous structure produced by the processes of this invention is permeable and can be laminated, impregnated, and bonded with other materials to provide composite structures having novel and unique properties (Co 1 li 41-45), but is silent to a process for forming a porous polyparaxylylene article comprising: forming a polyparaxylylene (PPX) composite article by: applying a first polyparaxylylene (PPX) film on a first side of a substrate; and applying a second PPX film on a second side of the substrate; and co-expanding the PPX composite article at a temperature from about 220° C  to about 450° C in one or more direction to form a porous PPX polymer article having a first PPX membrane having a first microstructure of nodes interconnected by fibrils and a second PPX membrane having a second microstructure of nodes interconnected by fibrils, wherein the fibrils comprise polymer chains and the polymer chains are oriented along a fibril axis, wherein at least one of the first microstructure and the second microstructure is different from a microstructure of the expanded substrate.
In the same field of endeavor, a process for forming a porous article, Isaacson teaches that the method is for depositing a coating on a plastic substrate so as to produce a coated plastic product having an open-celled, low density structure (Co 1 li 29-31), and following the coating of the film said film is subjected to a drawing step wherein the film is drawn or stretched to impart the open-celled structure and to reduce the apparent density (Co 5 li 23-25, 29-30). Isaacson further teaches that an example of one material which may be applied to plastic film substrates by vapor phase deposition is poly-para-xylylene for using the coated plastic film for insulating material which may be wrapped around electrical conduits, wires, and the like (Co 2 li 3-9), and the drawing temperature varies according to the plastic film substrate (Co 5 li 54-71). 
Since Gore teaches that PTFE has desirable physical properties such as water-repellancy and electrical insulating abilities (Co 1 li 10-14) and can be laminated or bonded with other materials to provide composite structures having novel and unique properties, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Gore’s process with the teachings of Isaacson such that the one would coat Gore’s PTFE film with poly-para-xylylene by vapor phase deposition and then stretch the coated film at Gore’s temperature for the purpose of obtaining a composite structure of insulating material. In this modification, the porous PPX film on the PTFE substrate would be formed and have a micro-structure of nodes interconnected by fibrils, the fibrils comprise polymer chains and the polymer chains are oriented along a fibril axis, since while Isaacson does not expressly teach the claimed porous structure in PPX coating, since the method of making the article of the prior art is the same as that disclosed, the combination would be expected to intrinsically have the claimed structure absent an objective contrary showing. Even if Isaacson is silent that the PPX film is deposited on both sides of the substrate, Isaacson’s depositing is performed on the substrate (“plastic film”) to coat the substrate for producing a product which has the inherent properties of the plastic substrate, in addition to the desired properties of the deposit (Co 1 li 40-42), and one would have found it obvious to deposit the PPX film on both sides of the substrate in order to obtain the product having the desired properties of the deposit on the both sides.
Furthermore, one would appreciate that expanding different material would inherently form a different microstructure, thus at least one of the first microstructure and the second microstructure would be inherently different from a microstructure of the expanded substrate.
Furthermore, since Gore’s expanding temperature (from 35° C. to 327° C) overlaps the claimed temperature, the one before the effective filing date of the claimed invention would consider the invention to be obvious because in the case where claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. (See MPEP 2144.05 (I)).

With respect to claims 19 and 25, Isaacson as applied to claims 1 and 18 above further teaches that said PPX film has a thickness less than about 50 microns (“This material can be deposited onto the surface of the film substrate as a continuous adherent coating in thicknesses ranging from about 0.2 micron up to about 20 microns and higher”, Co 2 li 11-14).

With respect to claims 20, 21 and 32, Gore as applied to claim 18 above further teaches that these fibrils appear to be characteristically wide and thin in cross-section, the nodes may vary in size depending on the conditions used in the expansion, and products which have been expanded at high temperatures and high rates have a more homogeneous structure, i.e. they have smaller, more closely spaced nodes and these nodes are interconnected with a greater number of fibrils, of which products are also found to have much greater strength (Co 2 li 62-Co 3 li 5). 
One would have found it obvious to adjust the homogeneity of the microstructure depending on the conditions used in the expansion for the purpose of obtaining the product having different property.

With respect to claims 23 and 24, Gore as applied to claims 1 and 18 above teaches the expanding temperature from 35° C. to 327° C. (Co 2 li 11-14 and 19-20). Since overlapping ranges are prima facie evidence of obviousness, it would have been obvious to one having ordinary skill in the art to select the portion of Gore's temperature range that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974).

With respect to claims 26 and 29, Gore as applied to claims 1 and 18 above further teaches that the porous structure of PTFE produced by the processes of this invention is permeable and can be laminated, impregnated, and bonded with other materials to provide composite structures having novel and unique properties (Co 1 li 41-45). One would have found it obvious to apply the PPX polymer on the expanded PTFE to provide composite structures having novel and unique properties taught by Gore. In this modification, since the expanded PTFE substrate is coated by PPX film and then co-expanded again, the expanded PTFE substrate is a partially expanded substrate.

With respect to claims 33 and 34, Gore as applied to claims 1 and 18 above further teaches that these fibrils appear to be characteristically wide and thin in cross-section, the nodes may vary in size depending on the conditions used in the expansion, and products which have been expanded at high temperatures and high rates have a more homogeneous structure, i.e. they have smaller, more closely spaced nodes and these nodes are interconnected with a greater number of fibrils, of which products are also found to have much greater strength (Co 2 li 62-Co 3 li 5). 
One would have found it obvious to adjust the homogeneity of the microstructure depending on the conditions used in the expansion for the purpose of obtaining the product having different property.

Claims 2-3, 27-28 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Gore (US 4,187,390) in view of Isaacson (US 3,666,517) as applied to claims 1 and 18 above, and further in view of Van der Werff (EP 0349032) (All of record). 

With respect to claim 2, the combination as applied to claim 1 above does not specifically teach removing the porous PPX polymer article from the substrate to form a free-standing PPX polymer film.
In the same field of endeavor, a process for making polymeric products such as polyparaxylylene (Co 1 li 1-2 and Co 3 li 2-3), Van der Werff teaches that after depositing the polymeric material on the substrate (Co 4 li 53-55), the polymer is removed from the substrate and is drawn (Co 5 li 2-3). That is, Van der Werff teaches the use or need of expanded PPX film itself, and Gore teaches the expanded PTFE film. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of this invention to modify the method such that the PPX polymer article would be removed from the PTFE substrate for the purpose of obtaining the porous PPX film as well as porous PTFE film separately.

With respect to claim 3, Isaacson as applied to claim 2 above further teaches that the free-standing PPX film has a thickness less than about 50 microns (“This material can be deposited onto the surface of the film substrate as a continuous adherent coating in thicknesses ranging from about 0.2 micron up to about 20 microns and higher”, Co 2 li 11-14).

With respect to claims 27 and 30, Isaacson as applied to claims 1 and 18 above further teaches depositing a polymeric coating, such as poly-para-Xylyleue, pure di-p-xylylene, on the precursor film substrate (Co 5 li 10-11), but does not specifically teach that the PPX polymer comprises PPX-N, PPX-AF4, PPX-VT4, and combinations thereof. 
In the same field of endeavor, a process for drawing a polyparaxylylene film, Van der Werff teaches that a PPX film (Parylene N) (Co 6 li 52-54) is used for drawing experiment.
One would have found it obvious to use PPX-N polymer for forming a PPX article, since it has been held that where the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143 (I)(B)).

With respect to claims 28 and 31, Isaacson as applied to claims 1 and 18 above further teaches depositing a polymeric coating, such as poly-para-Xylyleue, pure di-p-xylylene, on the precursor film substrate (Co 5 li 10-11), but does not specifically teach that the PPX polymer includes from 0.001 mol% to 10 mol% of a comonomer. 
In the same field of endeavor, a process for making polymeric structure, Van der Werff teaches that the preferred polymer is PPX (Co 2 li 54-Co3 li 3), and further teaches that the polymeric material formed by vapour deposition polymerization is a homopolymer or copolymer and teaches the type of comonomers (Co 2 li 25-53).
One would have found it obvious to provide the comonomer in the PPX polymer in order to make a polymeric structure. While Van der Werff does not expressly teach 0.001 mol% to 10 mol% of comonomer, one would have found it obvious to select the optimum ratio of the comonomer in the PPX polymer by routine experimentation for the purpose of forming a porous PPX article.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUNJU KIM/Examiner, Art Unit 1742